Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  135781                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  RACHEL SHAFFER,                                                                                      Stephen J. Markman,
           Plaintiff-Appellee, 	                                                                                      Justices

  v        	                                                        SC: 135781
                                                                    COA: 275299
                                                                    Macomb CC: 04-002993-NH
  ST. JOSEPH’S MERCY HOSPITALS OF 

  MACOMB and ST. JOSEPH’S MERCY OF 

  MACOMB, a/k/a MERCY MOUNT CLEMENS 

  CORPORATION,

             Defendant-Appellant,
  and
  ST. JOSEPH MERCY HEALTH SYSTEM, 

  a/k/a TRINITY HEALTH-MICHIGAN, PAUL 

  MOCZARSKI, D.O., and MACOMB

  EMERGENCY CARE PHYSICIANS, P.C., 

              Defendants. 

  _________________________________________/ 


         On order of the Court, the application for leave to appeal the December 27, 2007
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Stone v Williamson (Docket No. 133986) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2008                      _________________________________________
           d0421                                                               Clerk